In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Westchester County (Dachenhausen, J.), entered September 5,1980, which denied the petition and dismissed the writ. Judgment affirmed, without costs or disbursments (see People v Fridell, 81 AD2d 869). In addition, we note that the petitioner waived the issue of the lawfulness of the search by failing to raise it during the revocation hearing process. Weinstein, J. P., O’Connor, Bracken and Rubin, JJ., concur.